



Exhibit 10.7


AMENDED AND RESTATED
SUPPLEMENTAL PENSION PLAN
OF THE TIMKEN COMPANY
(Amended and Restated Effective as of October 1, 2018)


The Timken Company (“Timken” or the “Company”) hereby amends and restates the
Supplemental Pension Plan of The Timken Company (the “Supplemental Plan”),
originally effective May 14, 1979, for the following purpose and in accordance
with the provisions as set forth below. Three prior amendments and restatements
of the Supplemental Plan were effective as of January 1, 2009, January 1, 2011
and June 1, 2013. Another amendment and restatement of the Supplemental Plan was
effective as of June 30, 2014.
Effective as of June 30, 2014 (the “Split Date”), certain liabilities of this
Supplemental Plan attributable to the benefits accrued for the Transferred
Participants were spun off and transferred to the Supplemental Pension Plan of
TimkenSteel Corporation (the “TimkenSteel Supplemental Plan”), which was
established by the TimkenSteel Corporation (“TimkenSteel”) as a continuation of
this Supplemental Plan solely with respect to such Transferred Participants.
On and after the Split Date, such Transferred Participants ceased to be
Participants under the Supplemental Plan and became participants under the
TimkenSteel Supplemental Plan.
This amendment and restatement of the Supplemental Plan is effective as of
October 1, 2018.
1.
Purpose

The purpose of the Supplemental Plan is to provide for, on or after the
effective date hereof, the payment of supplemental retirement benefits:
(a)to those participants of certain qualified defined benefit plans of the
Company whose benefits payable under such qualified defined benefit plans of the
Company are subject to certain benefit limitations imposed by ERISA and Section
401 and Section 415 of the Code (collectively referred to as “Code
Limitations”); and
(b)to certain employees of the Company who have Employee Excess Benefits
Agreements (“Excess Agreements”) that are in effect with the Company.
2.
Eligibility

Each of the following individuals shall be eligible for benefits under the
Supplemental Plan and shall be known as a “Participant”:
(a)Members of or participants in (i) The Timken Company Retirement Plan for
Salaried Employees, (ii) prior to January 1, 2012, the 1984 Retirement Plan for
Salaried Employees of The Timken Company, and (iii) the TLMT Plan but only to
the extent the members or participants are members or participants pursuant to
Part Seven, Part Eight, Part Ten (other than Kilian Participants, as defined in
Part Ten), and, effective January 1, 2012, Part Fifteen of the TLMT Plan (the
plans, or portions of plans, identified in clauses (i), (ii) and (iii) being
collectively the “Qualified Plan”), other than participants described in
paragraph 2(c), who are eligible for a retirement benefit other than a deferred
vested pension and whose retirement benefits under the Qualified Plan are
limited pursuant to the Code Limitations;
(b)Except as otherwise provided below with respect to the Transferred
Participants, (i) Former employees of the Company who separated from the service
of the Company, and (ii) current employees of the Company who separate from the
service of the Company, in each case under circumstances which the Company, in
its sole discretion, deems to be for mutually satisfactory reasons and in each
case with eligibility for a deferred vested pension and whose retirement
benefits under the Qualified Plan are limited by the Code Limitations; and
(c)Employees of the Company who have Excess Agreements currently in effect with
the Company.





--------------------------------------------------------------------------------





Notwithstanding anything in this Supplemental Plan to the contrary, (i)
effective as of the Split Date, the Transferred Participants shall cease to be
Participants under this Supplemental Plan, and (ii) no individual will become a
Participant after December 31, 2022.
3.
Incorporation of the Qualified Plan

The Qualified Plan, with any amendments thereto, is hereby incorporated by
reference into and shall be a part of the Supplemental Plan as fully as if set
forth herein. Any future amendment made to the Qualified Plan shall be also
incorporated by reference into and form a part of the Supplemental Plan,
effective as of the effective date of such amendment. The Qualified Plan,
whenever referred to in the Supplemental Plan, shall mean such Qualified Plan as
it exists as of the date any determination is made of benefits payable under the
Supplemental Plan. All terms used herein shall have the meanings assigned to
them under the provisions of the Qualified Plan unless otherwise qualified by
the context of the Supplemental Plan. If there is any conflict between the
provisions of the Qualified Plan and the provisions of the Supplemental Plan,
the provisions of the Supplemental Plan will govern.
4.
Amount of Benefit

(a)The benefit payable to a Participant described in paragraphs 2(a) or (b)
under the Supplemental Plan shall be equal to the excess, if any, of:
(i)
The benefit which would have been payable to such Participant under the
Qualified Plan, if the provisions of the Qualified Plan were administered
without regard to the Code Limitations, over

(ii)
The benefit which is in fact payable to such Participant under the Qualified
Plan.

(iii)
Such benefits payable under the Supplemental Plan to any Participant shall be
computed in accordance with the foregoing using the normal form of payment under
the Qualified Plan and with the objective that such Participant should receive
under the Supplemental Plan and the Qualified Plan the total amount which would
otherwise have been payable to that Participant solely under the Qualified Plan
had not the Code Limitations been applicable thereto. The Participant’s benefit
under the Supplemental Plan will be paid in the form provided under paragraph
5(a). If any portion of a Participant’s benefit under the Qualified Plan is not
payable at the same time the Participant’s benefit under the Supplemental Plan
is payable, for purposes of this paragraph 4, the corresponding portion of the
benefit under the Supplemental Plan shall be determined by calculating that
portion of the benefit that would be payable under the Supplemental Plan and
Qualified Plan at age 65 and then actuarially reducing such benefit from age 65
to the commencement date provided under the Supplemental Plan in accordance with
paragraph 5(b).

(iv)
Any actuarial adjustments under this paragraph 4 shall be based on the Plan
Assumptions and, for this purpose, the determinations made under this paragraph
4(a) will be made in the calendar year in which the Participant has a separation
from service (as defined in paragraph 5).

(b)The benefit payable to a Participant described in paragraph 2(c) under the
Supplemental Plan shall be the benefit described in such Participant’s Excess
Agreement.
(c)

(i)
If a Participant dies prior to commencement of the Participant’s benefit
payments pursuant to paragraph 5(b) and the Participant has a Spouse on his or
her date of death who is not eligible for a benefit under an Excess Agreement,
the Supplemental Plan shall pay to the Participant’s Spouse an amount equal to
the difference between the monthly pension the Spouse would be entitled to
receive under the Qualified Plan, were it not for the Code Limitations, and the
monthly pension the Spouse will actually receive under the Qualified Plan.
Notwithstanding the foregoing, if the Participant’s Lump Sum Beneficiary is
entitled to receive a






--------------------------------------------------------------------------------





benefit under paragraph 4(c)(ii), the Participant’s Spouse is not entitled to
receive any benefit under this paragraph 4(c)(i).
(ii)
If a Participant who is eligible for a benefit described in paragraph 4(a) and
who has elected a Lump Sum Option pursuant to a Subsequent Election, dies after
the date the Participant’s benefit would have commenced but for such Subsequent
Election and prior to the Delayed Payment Date, the Supplemental Plan shall pay
to the Participant’s Lump Sum Beneficiary an amount equal to the benefit that
the Participant would have received had the Participant commenced his benefit
one day prior to his death (such amount to include any interest accrued up to
the Participant’s date of death as provided under paragraph 5(a)(iv)(D)).

For the avoidance of doubt, because benefit accruals under the Qualified Plan
will cease as of December 31, 2022, no Participant or Spouse will accrue any
additional benefits under this Supplemental Plan after such date.
5.
Payment of Benefits

(a)Form of Payment.
(i)
Participants. Subject to the provisions of any domestic relations order
described in paragraph 7(b), the benefits payable to Participants described in
paragraphs 2(a), (b) or (c) (unless otherwise provided in an Excess Agreement
with a Participant) under the Supplemental Plan shall be paid in the form of a
monthly annuity for the life of the Participant (a “Life Annuity”) if the
Participant does not have an Initial Election or Subsequent Election for the
Lump Sum Option in effect. In lieu of receiving his or her benefit in the form
of a Life Annuity, at any time prior to the date benefit payments are to
commence in the form of a Life Annuity in accordance with paragraph 5(b) or the
Excess Agreement, if applicable, a Participant described in paragraphs 2(a), (b)
or (c) (if provided for in the Excess Agreement with Participant) may elect, on
a written form acceptable to the Company, to receive his or her benefit in one
of the following forms (the “Optional Forms”), each of which are actuarially
equivalent to the Life Annuity:

(A)
Joint Pension Option. The Joint Pension Option provides for monthly benefit
payments to the Participant during his or her lifetime and thereafter to the
Participant’s duly named joint pensioner, who shall be a natural person. The
amount of each benefit payment to the Participant will be reduced so that the
joint pensioner after the Participant’s death will receive a monthly benefit
equivalent to 25%, 50%, 75% or 100%, as elected by the Participant at the time
the Joint Pension Option is elected, of the monthly benefit paid to the
Participant during his or her lifetime. If the joint pensioner dies after
benefit payments to the Participant have started, the benefits will only be
payable for the Participant’s lifetime.

(B)
Ten Year Certain and Continuous Pension Option. The Ten Year Certain and
Continuous Pension Option provides monthly pension payments to the Participant
during his lifetime and if he dies after benefit payments have started but
before receiving 120 benefit payments, the remainder of the 120 monthly benefit
payments will be paid to the Participant’s beneficiary monthly.

If a Participant elects an Optional Form that provides for a benefit to a joint
pensioner or beneficiary, such joint pensioner or beneficiary shall be
designated at the time the Participant elects such Optional Form. If a
Participant has a Spouse and wants to designate a joint pensioner or beneficiary
other than his or her Spouse, such designation will not take effect unless (i)
the Participant’s Spouse consents in





--------------------------------------------------------------------------------





writing to such election, the election designates a beneficiary or a form of
benefits which may not be changed without spousal consent (or the consent of the
Spouse expressly permits designations by the Participant without any requirement
of further consent by the Spouse), and the Spouse's consent acknowledges the
effect of such election and is witnessed by a Plan representative or a notary
public, or (ii) it is established to the satisfaction of a Plan representative
that the consent required under (i) cannot be obtained because there is no
Spouse, because the Spouse cannot be located, or because of such other
circumstances as the Secretary of the Treasury may prescribe by regulations. Any
consent by a Spouse or establishment that the consent of a Spouse may not be
obtained shall be effective only with respect to such Spouse.
(ii)
Surviving Spouse and Lump Sum Beneficiary. Subject to paragraphs 5(a)(iii) and
5(a)(iv), any benefit payable to a surviving Spouse pursuant to paragraph
4(c)(i), shall be paid in the form of a monthly annuity for the life of the
surviving Spouse. Any benefit payable to a Lump Sum Beneficiary pursuant to
paragraph 4(c)(ii) shall be paid in a single, lump sum cash payment.

(iii)
Election of Lump Sum Option Upon Initial Eligibility.

(A)
Any Participant who is described in paragraphs 2(a) or (b) and who first accrues
a benefit under the Supplemental Plan on and after January 1, 2011, may make an
initial election, subject to the requirements of clause (B), below to receive
his or her benefit and to provide that his or her Spouse will receive any
Spouse’s benefit under the Supplemental Plan in the form of a single, lump sum,
cash payment determined using the Plan Assumptions (a “Lump Sum Option”) in lieu
of receiving the benefits in the forms provided for under paragraphs 5(a)(i) and
5(a)(ii). Any such election that does not meet all of the requirements of this
paragraph 5(a)(iii) shall not be valid and, in such case, such election shall be
disregarded. A Participant’s or Spouse’s benefit paid in a Lump Sum Option will
be the actuarial equivalent (determined in the calendar year benefits commence,
or would commence but for any delay pursuant to paragraph 5(c), using the Plan
Assumptions) of the Participant’s or Spouse’s benefit payable in the form a
monthly annuity for the life of the Participant (for the Participant’s benefit)
or the life of the Spouse (for the Spouse’s benefit) and commencing on the date
specified in paragraph 5(b).

(B)
A Participant may only make an election described under paragraph 5(a)(iii)(A)
if the election (1) is completed, in writing, signed by the Participant, in a
form acceptable to the Plan Administrator, and (2) is received by the Plan
Administrator no later than 30 days after the first day of the Participant’s tax
year immediately following the first year the Participant accrues a benefit
under the Supplemental Plan. Any election made under this paragraph 5(a)(iii)
will be irrevocable on the date the fully completed election form is received by
the Plan Administrator.

(iv)
Subsequent Election of Lump Sum Option.

(A)
Each Plan Year, Timken may, in its discretion, designate a period of time during
which a Participant described in paragraphs 2(a), (b) or (c) (unless otherwise
provided in an Excess Agreement), who is an employee of the Company on or after
January 1, 2011 and who did not make an Initial Lump Sum Election, may make an
election, subject to the requirements of clauses (B) and (C) below, to receive
his or her benefit and to provide that his or her






--------------------------------------------------------------------------------





Spouse will receive any Spouse’s benefit under the Supplemental Plan or, if
applicable, the Excess Agreement, in the form of a Lump Sum Option in lieu of
receiving the benefits in the forms provided for under paragraphs 5(a)(i) and
5(a)(ii) and, if applicable, the forms provided under the Excess Agreement.
(B)
A Participant’s election described under paragraph 5(a)(iv)(A) must be filed
with the Plan Administrator, in writing, signed by the Participant, in a form
acceptable to the Plan Administrator (which for a Participant described in
paragraph 2(c) may include an amendment to the Participant’s Excess Agreement)
and must meet the following requirements: (1) the election is made at least 12
months prior to the date the Participant’s benefit would have commenced but for
the Subsequent Election (if the commencement date is the Participant’s birthday
or other specified time or fixed schedule described in Treasury Regulation
section 1.409A-3(a)(4)); (2) except for a benefit being paid as a result of the
Participant’s death, the payment under such election will be made on the date
that is 5 years after the first date the Participant’s benefit could have
commenced but for the Subsequent Election (the “Delayed Payment Date”); and (3)
such election will not take effect until the date that is 12 months after the
date on which such election becomes irrevocable. Any election made under this
paragraph 5(a)(iv) will be irrevocable on the date the fully completed election
forms (including an amendment to the Excess Agreement, if applicable) are
received by the Plan Administrator.

(C)
Any such election that does not meet all of the requirements of this paragraph
5(a)(iv) shall not be valid and, in such case, shall be disregarded. Except as
provided in an Excess Agreement, a Participant’s or Spouse’s benefit paid in a
Lump Sum Option will be the actuarial equivalent (determined in the calendar
year benefits would have commenced but for the Subsequent Election and any delay
pursuant to paragraph 5(c) using the Plan Assumptions) of the Participant or
Spouse’s benefit payable in the form of a monthly annuity for the life of the
Participant (for the Participant’s benefit) or the life of the Spouse (for the
Spouse’s benefit) and commencing on the date such benefit would have commenced
but for the Subsequent Election.

(D)
If a Participant makes an effective election for a Lump Sum Option under this
paragraph 5(a)(iv), his or her benefit will be increased at an annual rate equal
to the Average Interest Rate for the period beginning on the date the
Participant’s benefit would have commenced but for the Subsequent Election and
any delay pursuant to paragraph 5(c) and ending on the date the benefit actually
commences.

(b)Time of Payment.
(i)
Participants. Subject to any required delay pursuant to paragraph
5(a)(iv)(B)(2), with respect to a Participant who is described in paragraphs
2(a), (b) or (c) (unless otherwise provided in an Excess Agreement with the
Participant or in a Transition Election), the benefits payable to such
Participant under this Supplemental Plan or the Excess Agreement, as applicable,
shall commence within 30 days of the later of (A) the Participant’s separation
from service, or (B) the Participant’s 55th birthday. The term “Transition
Election” means a Participant’s election made on or before December 31, 2008 in
accordance with IRS Notice 2007-86 and other applicable






--------------------------------------------------------------------------------





guidance under Code Section 409A to designate the time at which the
Participant’s benefits will commence.
(ii)
Surviving Spouses and Lump Sum Beneficiaries. Any benefit payable to a surviving
Spouse or Lump Sum Beneficiary pursuant to paragraph 4(c) shall commence within
30 days of the later of (A) the Participant’s death, or (B) the date on which
the Participant would have reached age 55.

(c)Delayed Benefits for Specified Employees. Notwithstanding any provision of
this Supplemental Plan to the contrary, if a Participant is a “specified
employee,” determined pursuant to procedures adopted by the Company in
compliance with Section  409A of the Code, on the date the Participant separates
from service, then to the extent necessary to comply with Section 409A, amounts
that would otherwise be payable pursuant to this Supplemental Plan during the
six-month period immediately following the Participant’s separation from service
will instead be paid or made available on the earlier of (i) the first business
day of the seventh month after the date of the Participant’s separation from
service, or (ii) the Participant’s death. Any benefit payments that are
scheduled to be paid more than six months after such Participant’s separation
from service shall not be delayed and shall be paid in accordance with the
schedule prescribed by paragraphs 5(a) and 5(b).
(d)Small Benefit Cash-Out. Notwithstanding any provision to the contrary but
subject to paragraph 5(c), if, upon a Participant’s separation from service, the
actuarial present value of the benefit the Participant is entitled to receive
under this Supplemental Plan and any other plans with respect to which deferrals
of compensation are treated as having been deferred under a single nonqualified
deferred compensation plan with the Supplemental Plan under Treasury Regulation
Section 1.409A-1(c)(2) (the “Aggregate Benefit”) is less than $15,000, the
Company may in its discretion pay the Participant’s entire Aggregate Benefit in
a single lump sum payment on the 30th day following the Participant’s separation
from service. To determine the Aggregate Benefit under this paragraph 5(d), the
Plan Assumptions will be used.
(e)Separation from Service. For purposes of this paragraph 5, “separation from
service” or “separates from service” shall mean termination of employment
(within the meaning of Treasury Regulation Section 1.409A-1(h)(1)(ii)) with the
Company and any member of its controlled group (as such term is used for
purposes of ERISA and the Code, except that a 50% ownership or common control
threshold shall be used to determine controlled group status instead of an 80%
ownership or common control threshold). For purposes of the preceding sentence a
termination of employment shall also include a permanent decrease in the level
of bona fide services performed by the Participant after a certain date to a
level that is 20% or less of the average level of bona fide services performed
by the Participant over the immediately preceding 36-month period.
6.
Definitions. When the following capitalized terms are used in this Supplemental
Plan, they will have the meaning specified below.

(a)“Aggregate Benefit” shall have the meaning given to such term in paragraph
5(d).
(b) “Average Interest Rate” means the single effective interest rate which
results in the same lump sum amount for a benefit paid in the Lump Sum Option as
results from use of the “applicable interest rate” as defined under “Plan
Assumptions.”
(c)“Claimant” shall have the meaning given to such term in paragraph 8(c).
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e)“Code Limitations” shall have the meaning given to such term in paragraph
1(a).
(f)“Company” shall have the meaning given to such term in the preamble.
(g)“Competitive Activity” shall have the meaning given to such term in paragraph
10.
(h)“Delayed Payment Date” shall have the meaning given to such term in paragraph
5(a)(iv)(B).





--------------------------------------------------------------------------------





(i)Reserved.
(j)“Initial Election” means a Participant’s election to receive his or her
benefit in a Lump Sum Option in accordance with the requirements of paragraph
5(a)(iii).
(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(l)“Excess Agreements” shall have the meaning given to such term in paragraph
1(b).
(m) “Optional Forms” shall have the meaning given to such term in paragraph
5(a)(i).
(n)“Life Annuity” shall have the meaning given to such term in paragraph
5(a)(i).
(o)“Lump Sum Beneficiary” means the beneficiary the Participant designates on a
written form acceptable to the Company, in its discretion, provided that if a
Participant has a Spouse on the date of such designation and designates a Lump
Sum Beneficiary who is not the Participant’s Spouse, that Spouse must have
provided consent to such designation in accordance with the consent requirements
set forth under paragraph 5(a)(i). If a Participant has not designated a Lump
Sum Beneficiary in accordance with the preceding sentence, the Participant’s
Lump Sum Beneficiary shall be his or her Spouse on the Participant’s date of
death or, if there is no such Spouse, the Participant’s estate. If the
Participant has obtained the consent of the individual who is his or her Spouse
on the date the applicable Lump Sum Beneficiary is designated, the Participant
will not be required to obtain the consent of any later Spouse for the prior
designation of the Lump Sum Beneficiary. Notwithstanding any provision of the
Plan to the contrary, if the Participant has designated his or her Spouse as a
Lump Sum Beneficiary, that designation shall terminate and be of no further
force and effect as of the date the individual ceases to be the Spouse of the
Participant as result of divorce, dissolution, or other legal termination of the
relationship.
(p)“Lump Sum Option” shall have the meaning given to such term in paragraph
5(a)(iii)(A).
(q)“Participant” shall have the meaning given to such term in paragraph 2.
(r)“Plan Assumptions” means the “applicable mortality table,” as defined in Code
Section 417(e)(3) and the “applicable interest rate” as defined in Code Section
417(e)(3), during the fourth calendar month (September) immediately preceding
the first day of the calendar year in which the determination is made.
(s)“Qualified Plan” shall have the meaning given to such term in paragraph 2(a).
(t)“Spouse” shall have the meaning given to such term in the Qualified Plan.
(u)“Subsequent Election” means a Participant’s election to receive his or her
benefit in a Lump Sum Option in accordance with the requirements of paragraph
5(a)(iv).
(v)“Supplemental Plan” shall have the meaning given to such term in the
preamble.
(w)“Timken” shall have the meaning given to such term in the preamble.
(x)“TLMT Plan” means the Timken-Latrobe-MPB-Torrington Retirement Plan.
(y)“Transferred Participant” shall have the meaning given to such term in the
Qualified Plan.
(z)“Transition Election” shall have the meaning given to such term in paragraph
5(b)(i).
7.
General

(a)The entire cost of the Supplemental Plan shall be paid from the general
assets of the Company. It is the intent of the Company to so pay benefits under
the Supplemental Plan as they become due; provided, however, that the Company
may, in its sole discretion, establish or cause to be established a trust
account for any or each Participant pursuant to an agreement, or agreements,
with a bank and direct that some or all of a Participant’s benefits under the
Supplemental Plan be paid from the general assets of the Company which are
transferred to the custody of such bank to be held by it in such trust account
as property of the Company subject to the claims of its creditors until such
time as benefit payments pursuant to the Supplemental Plan are made from such
assets





--------------------------------------------------------------------------------





in accordance with such agreement; and until any such payment is made, neither
the Plan nor any Participant, Spouse or other beneficiary shall have any
preferred claim on, or any beneficial ownership interest in, such assets.
Notwithstanding any provision of the Supplemental Plan to the contrary, no
amounts shall be so transferred to a trust pursuant to the preceding sentence
if, pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for
purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services. No liability for the payment of
benefits under the Supplemental Plan shall (i) be imposed upon any officer,
director, employee, or stockholder of the Company, (ii) be imposed upon the
trust fund under the Qualified Plan, (iii) be paid from the trust fund under the
Qualified Plan, or (iv) have any effect whatsoever upon the Qualified Plan or
the payment of benefits from the trust fund under the Qualified Plan.
(b)No right or interest of a Participant, Spouse or other beneficiary under the
Supplemental Plan shall be anticipated, assigned (either at law or in equity),
or alienated by the Participant, Spouse or other beneficiary, nor shall any such
right or interest be subject to attachment, garnishment, levy, execution, or
other legal or equitable process or in any manner be liable for or subject to
the debts of any Participant, Spouse or other beneficiary. The Company shall not
recognize any attempt by any Participant, Spouse or other beneficiary to
alienate, sell, transfer, assign, pledge, or otherwise encumber his or her
benefits under the Supplemental Plan or any part thereof. To the extent
permitted by Section 409A of the Code, this paragraph 7(b) shall not apply,
however, in the case of a domestic relations order that would be a “qualified
domestic relations order” within the meaning of Section 206(d)(3) of ERISA if
the Supplemental Plan was subject to Section 206(d)(3) of ERISA. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under this Supplemental Plan may not be reduced by, or
offset against, any amount owing by a Participant to the Company or any of its
affiliates.
(c)Employment rights shall not be enlarged or affected hereby. The Company shall
continue to have the right to discharge or retire a Participant, with or without
cause.
8.
Miscellaneous

(a)Timken shall, in its discretion, interpret where necessary, in its reasonable
and good faith judgment, the provisions of the Supplemental Plan and, except as
otherwise provided in the Supplemental Plan, shall determine the rights and
status of Participants, Spouses and other beneficiaries hereunder (including,
without limitation, the amount of any benefit to which a Participant or
beneficiary may be entitled under the Supplemental Plan). Except to the extent
federal law controls, all questions pertaining to the construction, validity,
and effect of the provisions hereof shall be determined in accordance with the
laws of the State of Ohio.
(b)Timken may, from time to time, delegate all or part of the administrative
powers, duties, and authorities delegated to it under the Supplemental Plan to
such person or persons, office or committee as it shall select. For the purposes
of ERISA, Timken shall be the Supplemental Plan sponsor and the Plan
Administrator.
(c)Whenever there is denied, whether in whole or in part, a claim for benefits
under the Supplemental Plan filed by any person (herein referred to as the
“Claimant”), the Plan Administrator shall transmit a written notice of such
decision to the Claimant within 90 days of receiving the claim from the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim, a reference to the relevant Supplemental Plan provisions, a
description and explanation of additional information needed, and a statement
advising the Claimant that, within 60 days of the date on which he or she
receives such notice, he or she may obtain review of such decision in accordance
with the procedures hereinafter set forth. Within such 60-day period, the
Claimant or the Claimant’s authorized representative may request that the claim
denial be reviewed by filing





--------------------------------------------------------------------------------





with the Plan Administrator a written request therefor, which request shall
contain the following information:
(i)
the date on which the Claimant’s request was filed with the Plan Administrator;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with Plan Administrator shall control in the event that the date
of the actual filing is later than the date stated by the Claimant pursuant to
this paragraph;

(ii)
the specific portions of the denial of the claim which the Claimant requests the
Plan Administrator to review;

(iii)
a statement by the Claimant setting forth the basis upon which the Claimant
believes the Plan Administrator should reverse the previous denial of the
Claimant’s claim for benefits and accept the claim as made; and

(iv)
any written material (offered as exhibits) which the Claimant desires the Plan
Administrator to examine in its consideration of the Claimant’s position as
stated pursuant to clause (iii) above.

Within 60 days of the date determined pursuant to clause (i) above, the Plan
Administrator shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
Plan Administrator shall render its written decision on review, written in a
manner calculated to be understood by the Claimant and including the reasons and
Plan provisions upon which its decision was based, a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to
and copies of all documents and other information relevant to the claim, and a
statement describing the Claimant’s right to bring an action under Section
502(a) of ERISA.
(d)The Company may withhold from a payment any federal (including employment
taxes), state or local taxes required by law to be withheld with respect to such
payments and such sums as the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.
9.
Amendment and Termination

(a)Timken has reserved and does hereby reserve the right to amend, restate or
terminate, at any time, any or all of the provisions of the Supplemental Plan,
without the consent of any Participant, Spouse, beneficiary, or any other
person. Without limiting the authority of the Board of Directors of Timken or a
duly authorized committee thereof to amend, restate or terminate the
Supplemental Plan, the Board of Directors of Timken has authorized and
instructed its Executive Vice President - Human Resources (or any other officer
or delegate of an officer) to amend, restate or terminate the Plan. Any
amendment, restatement or termination of the Plan shall be expressed in an
instrument executed in the name of Timken. Any such amendment, restatement or
termination shall become effective as of the date designated in such instrument
or, if no such date is specified, on the date of its execution.
(b)Notwithstanding paragraph 9(a) hereof, no amendment, restatement or
termination of the Supplemental Plan shall, without the consent of the
Participant (or, in the case of his or her death, his or her beneficiary or
Spouse, as applicable), adversely affect (i) the benefit under the Supplemental
Plan of any Participant, Spouse or beneficiary then entitled to receive a
benefit under the Supplemental Plan or (ii) the right of any Participant to
receive upon termination of employment with the Company (or the right of the
Participant’s Spouse or other beneficiary, as applicable, to receive upon the
Participant’s death) that benefit which would have been received under the
Supplemental Plan if such employment of the Participant had terminated
immediately prior to the amendment, restatement or termination of the
Supplemental Plan; provided, however, that the consent requirement of
Participants, Spouses or other beneficiaries to certain actions shall not apply
to any amendment or termination made by the Company pursuant to paragraph 11(b).
Notwithstanding any provision to the contrary, Timken, in its sole discretion,
may terminate this





--------------------------------------------------------------------------------





Supplemental Plan in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix), or any successor provision.
10.
Restriction on Competition

For a period of two years following a Participant’s separation from service, the
Participant shall not (a) engage or participate, directly or indirectly, in any
Competitive Activity (as defined below), or (b) solicit or cause to be solicited
on behalf of a competitor any person or entity which was a customer of the
Company during the three year period ending on the Participant’s retirement
date, if the Participant had any direct responsibility for such customer while
employed by the Company. The term “Competitive Activity” shall mean the
Participant’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (y) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or (z)
participation in management of any enterprise or business operation thereof
other than in connection with the competitive operation of such enterprise. If a
Participant engages in activity prohibited by this paragraph, then in addition
to all other remedies available to the Company, the Company shall be released of
any obligation under the Supplemental Plan to pay benefits to such Participant
or to such Participant’s Spouse or beneficiary under the Supplemental Plan.
11.
Compliance with Section 409A of the Code.

(a)To the extent applicable, it is intended that this Supplemental Plan
(including all amendments thereto) comply with the provisions of Section 409A of
the Code, so that the income inclusion provisions of Section 409A(a)(1) of the
Code do not apply to the Participant, Spouse or a beneficiary. This Supplemental
Plan shall be administered in a manner consistent with this intent.
(b)Notwithstanding any provision of this Supplemental Plan to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, Timken reserves the right to make amendments to this Supplemental
Plan as Timken deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with this Supplemental Plan (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, The Company has executed this amendment and restatement of
this Supplemental Plan at North Canton, Ohio, this ____ day of __________, 2018.




THE TIMKEN COMPANY
    
_________________________________
By:
Title:





